DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 3/15/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1 and 5 have been amended.  Claims 7-20 have been cancelled.  Claims 21-34 are newly added.  Accordingly, claims 1-6 and 21-34 remain pending in the application and are currently under examination.

Withdrawn Rejections
	Applicant’s amendment renders the rejection under 35 USC 112(b) regarding the limitation “substantially flat” moot.  Specifically, “substantially” has been deleted from the claims.  Thus, said rejection has been withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 stand rejected and newly added claims 21-34 are newly rejected under 35 U.S.C. 103 as being unpatentable over Botchwey et al. (WO 2012/129073 A2; Sep. 27, 2012, hereafter as “Botchwey”) in view of Doshi et al. (US 2011/0229551 A1, Sep. 22, 2011, hereafter as “Doshi”) and Chou et al. (“Relationships between mechanical properties and drug release from electrospun fibers of PCL and PLGA blends” Journal of the Mechanical Behavior of Biomedical Materials, Vol. 65, available online Sep. 9, 2016, pp. 724-733; hereafter as “Chou”).
	The claimed invention is drawn to an implantable scaffold comprising: a plurality of nanofibers forming a flat portion having a diameter of at least 1 mm; wherein each of the plurality of nanofibers is uniaxially aligned with at least one other of the plurality of nanofibers, and wherein each of the plurality of nanofibers comprises polycaprolactone (PCL), poly(lactic-co-glycolic-acid) (PLGA), and an S1P1 agonist.
	Regarding instant claim 1, Botchwey teaches PLGA scaffolds delivering the particular S1P1 agonist, FTY720 (an immunomodulator) (pg. 2, lines 1-9).  Botchwey teaches that the compositions can be administered in fiber form (pg. 66, lines 6-7).  Botchwey also teaches that the compounds (e.g., FTY720) can be delivered in nanofibers formed from collagen (pg. 9, lines 17-21; pg. 81, lines 21-29).  The compositions of Botchwey are for the purpose of repairing bone defects and other wounds (pg. 80, line 19 - pg. 81, line 5).
	Botchwey is silent to a plurality of nanofibers comprising PCL, PLGA and S1P1 agonist.
	Doshi teaches polymeric nanofibers comprising an active agent for the use in drug delivery/scaffolds (abstract).  Doshi teaches a particular embodiment having the active ingredient loaded into the nanofibers ([0014]).  Doshi teaches the particular active agents, immunomodulators ([0024]) and the particular polymers, collagen, PCL and PLGA ([0018]).  Doshi also teaches aligning the nanofibers ([0015]).  
Chou teaches electrospun nanofibers comprising PCL, PLGA and an active agent for the use in scaffolds that can deliver said active agent to a tissue site (abstract; pg. 731, right col., 1st full para.).  Chou teaches that the combination of PCL and PLGA allows for tuning of fiber  properties such as Young’s modulus and drug release by varying the ratio of PCL to PLGA (Fig. 7; pg. 725, left col., last para.; pg. 731, right col., 2nd full para.).  Chou also teaches aligning the nanofibers and that said alignment increases tensile strength (pg. 728, section 3.3).
The references are all drawn to drug releasing scaffolds and polymeric fibers comprising an active agent, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of nanofibers comprising the combination of PCL, PLGA and S1P1 agonist into the invention of Botchwey with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Botchwey teaches that a (immunomodulator) compound (e.g., S1P1 agonist) can be incorporated into a collagen nanofiber and Doshi teaches that immunomodulators can be incorporated into polymeric nanofibers composed of collagen, PCL or PLGA.  It is prima facie obvious to combine or substitute equivalents known for the same purpose (MPEP 2144.06).  Thus, one of ordinary skill would have reasonably expected to be able to substitute the collagen nanofiber in Botchwey for a PCL and/or a PLGA nanofiber as suggested by Doshi.  A skilled artisan would have further been motivated to incorporate PCL and PLGA in combination because Chou teaches that the combination of PCL and PLGA allows for tuning of fiber properties such as Young’s modulus and drug release by varying the ratio of PCL to PLGA to the desired strength and release profile.
	Regarding the limitation “a plurality of nanofibers forming a substantially flat portion having a diameter of at least 1 mm”, Doshi and Chou teach electrospun fibers are collected and form a nanofiber mat (substantially flat) (Doshi at Examples 1 and 2; Chou at pg. 725, section 2.2).  Round samples of about 6 mm in diameter are then taken from the nanofiber mats (Doshi at [0047]; Chou at pg. 725, section 2.5).  It is noted that 6 mm reads on “at least 1 mm” as there is no upper limit.
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of nanofibers forming a substantially flat portion having a diameter of at least 1 mm with a reasonable expectation of success because Doshi and Chou teach a known technique that is suitable for forming a nanofiber layer that can be utilized in forming scaffolds. 
Regarding the limitation “wherein each of the plurality of nanofibers is uniaxially aligned with at least one other of the plurality of nanofibers”, Doshi and Chou teach aligning a plurality (i.e., at least 2) nanofibers (Doshi at [0015] and Fig. 2 and Chou at pg. 728, section 3.3).  Chou further teaches that said alignment increases tensile strength (pg. 728, section 3.3).
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include aligned nanofiber with a reasonable expectation of success because the prior art teaches that aligning said nanofibers increases tensile strength allowing for increased mechanical strength.
	Regarding instant claim 2, Botchwey, as discussed above, teaches the particular S1P1 agonist, FTY720 (pg. 2, lines 1-9). 
	Regarding instant claim 3, Botchwey is silent to ratios of PCL to PLGA being between about 20:80 and 80:20.  
Chou further teaches ratios of PCL to PLGA including 80:20, 60:40, 40:60 and 20:80 (pg. 725, section 2.2).
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed ratios of PCL to PLGA with a reasonable expectation of success because Chou teaches that said ratios allow for tuning of fiber properties such as Young’s modulus and drug release to produce the desired strength and release profile.
	Regarding instant claim 4, Botchwey further teaches including FTY720 in a ratio of about 1:200 (active to polymer) (pg. 54, lines 9-11). 
Botchwey is silent to the particular ratio of PCL to PLGA being about 1:1.
 However, Chou teaches ratios of PCL to PLGA (see preceding paragraph regarding instant claim 3).
MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  MPEP 2144.05(II)(A) also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical... ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of PCL to PLGA by way of routine experimentation to arrive at the claimed ratio of about 1:1 (PCL to PLGA) with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Chou teaches the ratios of 40:60 and 60:40 and it is “the normal desire of scientists or artisans to improve upon what is already generally known”.  Furthermore, the claimed ratio of about 1:1 lies inside the ratio range (40:60 and 60:40) disclosed in the art and where a claimed range lies inside a range disclosed in the prior art, “a prima facie case of obviousness exists”.
	Regarding instant claim 5, Doshi further teaches that nanofiber mats or webs can be modified by compression into pellets; by folding into homogeneous or heterogeneous layers; cutting into discs or rings; laminating onto carrier polymers, films, fabrics (woven or nonwoven), paper, or biological membranes; or chopped into short segments known as whiskers ([0016], claim 21).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to for the nanofiber mat into a disc with a reasonable expectation of success because Doshi teaches that forming a nanofiber mat into a disc is a suitable form that can further be utilized in a drug releasing scaffold.
Regarding instant claim 21, Botchwey is silent to “wherein the plurality of nanofibers is configured to release at least 90% of the S1P1 agonist within the first 24 hours following implantation”.  
Chou teaches that altering the ratios of PCL to PLGA and mechanical stretching modifies drug release rates (Fig. 7). Fig. 7 shows that the higher the PCL content, the faster the drug release.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the drug release profile and arrive at a release rate of “at least 90%” within the first 24 hours by way of routine experimentation with a reasonable expectation of success because Chou teaches that altering the ratio of PCL to PLGA and mechanical stretching of the fibers allows for tuning of drug release to produce the desired release profile.
Regarding instant claim 22, Botchwey is silent to “wherein the plurality of nanofibers is configured to release at least 96% of the S1P1 agonist within the first 75 hours following implantation”.  
Chou teaches that altering the ratios of PCL to PLGA and mechanical stretching modifies drug release rates (Fig. 7). Fig. 7 shows that the higher the PCL content, the faster the drug release.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the drug release profile and arrive at a release rate of “at least 96%” within the first 75 hours by way of routine experimentation with a reasonable expectation of success because Chou teaches that altering the ratio of PCL to PLGA and mechanical stretching of the fibers allows for tuning of drug release to produce the desired release profile.
Regarding instant claim 23, it is noted that the limitation, “wherein the implantable scaffold is configured to selectively recruit regenerative cells to oral cavity wounds when implanted therein” is a contingent limitation due to the phrase “when implanted [in the oral cavity]”.  MPEP 2111.04 states, 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.

Botchwey teaches that an S1P1 agonist, FTY720, recruits stem/progenitor cells locally and promotes microvascular remodeling (i.e., regenerative) through (bone marrow cell) BMCs (pg. 12, lines 10-15).  Botchwey also specifically teaches that FTY720 increased the migration of anti-inflammatory monocytes including Ly6Clo (pg. 19, lines 7-13).  The references as a whole, as discussed above, teaches/suggests the structural limitations of claim 1 as well as a general teaching of recruitment of regenerative cells.  Thus, the requirement that the structure for performing the function should the condition occur is met by the references’ teachings.
Regarding instant claim 24, Botchwey is silent to “wherein the diameter of the flat portion is between 1 mm and 20 mm”.  However, as discussed above, Doshi and Chou teach electrospun fibers are collected and form a nanofiber mat (substantially flat) (Doshi at Examples 1 and 2; Chou at pg. 725, section 2.2).  Round samples of about 6 mm in diameter are then taken from the nanofiber mats (Doshi at [0047]; Chou at pg. 725, section 2.5).  
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a diameter between 1 mm and 20 mm such as about 6 mm with a reasonable expectation of success because Doshi and Chou teach a known technique that is suitable for forming a nanofiber layer that can be utilized in forming scaffolds. 
Regarding instant claim 25, said claim is a combination of the limitations of instant claims 1 and 21 which have been addressed above.  Regarding the limitation, “at least 1.9 µg of an S1P1 agonist”, Botchwey further teaches that the compound of the invention is administered to a subject at a dosage range of about 0.01 mg/kg to about 500 mg/kg, about 0.1 to about 250 mg/kg, about 1.0 to about 100 mg/kg or about 5.0 to about 50 mg/kg (pg. 17, lines 22-25). It is noted that at the smallest dosage amount of about 0.01 mg/kg taught by Botchwey translates to 680 µg assuming a patient is 68 kg (about 150 lbs) which reads on the claimed “at least 1.9 µg”. MPEP 2144.05(II)(A) also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical... ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.  While Botchwey is silent to an explicit recitation of “at least 1.9 µg of an S1P1 agonist”, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the dosage of the S1P1 agonist by way of routine experimentation to arrive at a dosage of “at least 1.9 µg” with a reasonable expectation of success. A skilled artisan would have been motivated to do so because Botchwey teaches general dosage ranges of about 0.01 mg/kg to about 500 mg/kg, about 0.1 to about 250 mg/kg, about 1.0 to about 100 mg/kg or about 5.0 to about 50 mg/kg and it is “the normal desire of scientists or artisans to improve upon what is already generally known”.  
Regarding instant claim 26, Botchwey is silent to “wherein the plurality of nanofibers is configured to release at least 96% of the S1P1 agonist within the first 75 hours following implantation”.  
Chou teaches that altering the ratios of PCL to PLGA and mechanical stretching modifies drug release rates (Fig. 7). Fig. 7 shows that the higher the PCL content, the faster the drug release.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the drug release profile and arrive at a release rate of “at least 96%” within the first 75 hours by way of routine experimentation with a reasonable expectation of success because Chou teaches that altering the ratio of PCL to PLGA and mechanical stretching of the fibers allows for tuning of drug release to produce the desired release profile.
Regarding instant claim 27, Botchwey, as discussed above, teaches the particular S1P1 agonist, FTY720 (pg. 2, lines 1-9). 
Regarding instant claim 28, Botchwey is silent to ratios of PCL to PLGA being between about 20:80 and 80:20.  
Chou further teaches ratios of PCL to PLGA including 80:20, 60:40, 40:60 and 20:80 (pg. 725, section 2.2).
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed ratios of PCL to PLGA with a reasonable expectation of success because Chou teaches that said ratios allow for tuning of fiber properties such as Young’s modulus and drug release to produce the desired strength and release profile.
	Regarding instant claim 29, Botchwey further teaches including FTY720 in a ratio of about 1:200 (active to polymer) (pg. 54, lines 9-11). 
Botchwey is silent to the particular ratio of PCL to PLGA being about 1:1.
 However, Chou teaches ratios of PCL to PLGA (see preceding paragraph regarding instant claim 28).
MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  MPEP 2144.05(II)(A) also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical... ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation’”.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of PCL to PLGA by way of routine experimentation to arrive at the claimed ratio of about 1:1 (PCL to PLGA) with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Chou teaches the ratios of 40:60 and 60:40 and it is “the normal desire of scientists or artisans to improve upon what is already generally known”.  Furthermore, the claimed ratio of about 1:1 lies inside the ratio range (40:60 and 60:40) disclosed in the art and where a claimed range lies inside a range disclosed in the prior art, “a prima facie case of obviousness exists”.
Regarding instant claim 30, said claim is a combination of the limitations of instant claims 1, 21 and 23 which have been addressed above.  
Regarding instant claim 31, Botchwey is silent to “wherein the diameter of the flat portion is between 1 mm and 20 mm”.  However, as discussed above, Doshi and Chou teach electrospun fibers are collected and form a nanofiber mat (substantially flat) (Doshi at Examples 1 and 2; Chou at pg. 725, section 2.2).  Round samples of about 6 mm in diameter are then taken from the nanofiber mats (Doshi at [0047]; Chou at pg. 725, section 2.5).  
	Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a diameter between 1 mm and 20 mm such as about 6 mm with a reasonable expectation of success because Doshi and Chou teach a known technique that is suitable for forming a nanofiber layer that can be utilized in forming scaffolds. 
Regarding instant claim 32, the claim further limits the particular regenerative cells to comprise LY6Clo monocytes and M2 macrophages.  Botchwey teaches that an S1P1 agonist, FTY720, recruits stem/progenitor cells locally and promotes microvascular remodeling (i.e., regenerative) through (bone marrow cell) BMCs (pg. 12, lines 10-15).  Botchwey also specifically teaches that FTY720 increased the migration of anti-inflammatory monocytes including Ly6Clo monocytes (pg. 19, lines 7-13).  The instant specification explains that FTY720 is responsible for recruitment of LY6Clo monocytes and M2 macrophages (pg. 3, lines 24-25; pg. 4, lines 18-24).  While the references are silent to the specific cells, M2 macrophages, the references as a whole, as discussed above, teaches/suggests the structural limitations of claim 30 as well as the particular S1P1 agonist, FTY720 and a general teaching of recruitment of regenerative cells including the particular regenerative cells, Ly6Clo monocytes.  Thus, the structure for performing the function of selectively recruiting M2 macrophages is taught by said references.  A skilled artisan would reasonably expect that the same structure would provide the same function as that of the claimed implantable scaffold absent evidence to the contrary.
Regarding instant claim 33, the references are silent to the particular limitation, “wherein 3 days after implantation of the implantable scaffold in a wound site, the LY6Clo monocytes are recruited in an amount between 11% and 300% greater than an amount recruited upon implantation of an identical implantable scaffold without the S1P1 agonist”.  Said limitation is contingent on the implant itself.  The references as a whole, as discussed above, teaches/suggests the structural limitations of the claimed invention. A skilled artisan would reasonably expect that the same structure would provide the same function as that of the claimed implantable scaffold absent evidence to the contrary.  Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ implantable scaffold differs and, if so, to what extent, from that of the discussed references.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding instant claim 34, the references are silent to the particular limitation, “wherein 3 days after implantation of the implantable scaffold in a wound site, the M2 macrophages are recruited in an amount between 45% and 140% greater than an amount recruited upon implantation of an identical implantable scaffold without the S1P1 agonist”.  Said limitation is contingent on the implant itself.  The references as a whole, as discussed above, teaches/suggests the structural limitations of the claimed invention. A skilled artisan would reasonably expect that the same structure would provide the same function as that of the claimed implantable scaffold absent evidence to the contrary.  Please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ implantable scaffold differs and, if so, to what extent, from that of the discussed references.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
	Thus, the combined teachings of Botchwey, Doshi and Chou render the instant claims prima facie obvious.

Response to Arguments
Applicant's arguments, filed 3/15/2022, regarding the 103 rejection over the combination of Botchwey, Doshi and Chou have been fully considered but they are not persuasive. 
	Applicant argues that neither of the references teach or disclose an implantable scaffold with a flat portion “having a diameter of at least 1mm” wherein “each of the plurality of nanofibers is aligned with at least one other of the plurality of nanofibers”  Remarks, page 7.
	In response, it is respectfully submitted that regarding the limitation “a plurality of nanofibers forming a substantially flat portion having a diameter of at least 1 mm”, Doshi and Chou both teach that electrospun fibers are collected and form a nanofiber mat (substantially flat) (Doshi at Examples 1 and 2; Chou at pg. 725, section 2.2).  Doshi and Chou also both teach round samples (discs) of about 6 mm in diameter are then taken from the nanofiber mats (Doshi at [0047]; Chou at pg. 725, section 2.5).  It is noted that about 6 mm reads on “at least 1 mm” as there is no upper limit.  Thus, contrary to Applicant’s assertion that neither of the references teach or disclose an implantable scaffold with a flat portion “having a diameter of at least 1mm”, Doshi and Chou clearly teach said limitations.  Applicant’s argument is not persuasive.
Regarding the limitation “wherein each of the plurality of nanofibers is uniaxially aligned with at least one other of the plurality of nanofibers”, Doshi and Chou teach aligning a plurality (i.e., at least 2) nanofibers (Doshi at [0015] and Fig. 2 and Chou at pg. 728, section 3.3).  Chou further teaches that said alignment increases tensile strength (pg. 728, section 3.3).  Thus, not only do Doshi and Chou teach the claimed elements, Chou further provides explicit motivation to uniaxially align said nanofibers.  It is importation to note that a plurality requires at least two nanofibers to be uniaxially aligned.  The instant claims do not require a larger number of nanofibers to be uniaxially aligned.  The references meet the limitations as they are currently written.  Applicant’s argument is not persuasive.
	Applicant also argues that experiments described in the present application demonstrate surprisingly superior wound healing upon implantation of the claimed combination.  Applicant notes that the inventors compared drug-loaded uniaxially aligned nanofibers with drug-loaded randomly aligned nanofibers and discovered that the alignment provided both superior delivery of the S1P1 agent, as well as superior regenerative cell migration along the nanofibers.  Applicant further points to data comparing “blank” scaffold versus drug-loaded scaffolds.  Remarks, pages 7-9.
	In response, it is respectfully submitted that MPEP 716.02(b) states, “The evidence relied upon should establish ‘that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance’ and “Applicants have burden of explaining proffered data”.  While Applicants state that there are superior wound healing effects, Applicant has not pointed to or explained any particular data that would support their statement.  Further, even if there was data provided, the alleged unexpected results must be commensurate in scope with the claimed invention (see MPEP 716.02(d)).  Applicant describes drug-loaded uniaxially aligned nanofibers with drug-loaded randomly aligned nanofibers.  The instant claims do not require all nanofibers to be uniaxially aligned and as such the alleged unexpected results are not commensurate in scope with the claimed invention.  As the claims are currently written, random alignment reads on the instant claims so long as at least two nanofibers are uniaxially aligned.  Regarding the data that is provided with respect to “blank” scaffolds versus drug-loaded scaffolds, said data “must show unexpected results” (MPEP 716.02(a)) and must also be commensurate in scope.  The data only discusses a particular S1P1 agonist, FTY720 whereas the broadest claims require any S1P1 agonist.  Thus, the data is not commensurate in scope with the claimed invention.  Furthermore, the prior art, as discussed above, clearly teaches that FTY720 is responsible for recruitment of Ly6Clo monocytes.  Thus, the fact that data is provided that shows a blank scaffold does not recruit said monocytes as well as the FTY720 loaded scaffold is not unexpected in light of the teachings of the prior art.  In terms of the M2 macrophages, “The evidence relied upon should establish ‘that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance’” (MPEP 716.02(b)(I)) and Applicants have the burden of explaining the data they proffer as evidence of non-obviousness (MPEP 716.02(b)(II)).  Applicant’s have not met said burden.  Thus, Applicant’s data is not effective in overcoming the prima facie case of obviousness.
	Applicant also argues that the prior art teaches that the drug-release profile and mechanical properties of drug-loaded nanofibers are unpredictable and not well-studied.  Applicant asserts that the Examiner is silent as to why one of skill would have any reason to expect an S1P1 agonist to work in combination with the specific scaffold construction and configuration for regenerative cell recruitment and cell migration.  Applicant further asserts that if no reasonable expectation of success, the current rejection is, at best, an assertion that the combination of references would be “obvious to try”.  Remarks, pages 9-10.
	In response, it is respectfully submitted that limitations regarding regenerative cell recruitment are newly added limitations that were not previously considered.  Said new limitations are addressed in the rejection above. As explained above, Botchwey explicitly teaches that an S1P1 agonist, FTY720, recruits stem/progenitor cells locally and promotes microvascular remodeling (i.e., regenerative) through (bone marrow cell) BMCs (pg. 12, lines 10-15). Botchwey also specifically teaches that FTY720 increased the migration of anti-inflammatory monocytes including Ly6Clo (pg. 19, lines 7-13).  Thus, the presence of said S1P1 agonist in a scaffold is taught by Botchwey as effective in said regenerative cell recruitment.  In light of the teachings of Botchwey, a skilled artisan would reasonably expect that the presence of said S1P1 agonist in a scaffold effective in said regenerative cell recruitment.
	Regarding Applicant’s assertion that drug-release profile and mechanical properties of drug-loaded nanofibers are unpredictable, the examiner respectfully disagrees.  As explained in the rejection above, Chou teaches that the combination of PCL and PLGA allows for tuning of fiber  properties such as Young’s modulus and drug release by varying the ratio of PCL to PLGA (Fig. 7; pg. 725, left col., last para.; pg. 731, right col., 2nd full para.).  Chou also teaches aligning the nanofibers and that said alignment increases tensile strength (pg. 728, section 3.3).  Chou provides the teachings that would allow a skilled artisan to optimize the formulation by way of routine optimization with a reasonable expectation of success in order to produce desired physical properties and drug release profiles.  Applicant’s further remarks regarding “obvious to try” are moot as a reasonable expectation of success has been established.
	Applicant further argues “the only support for the successful combination of an S1P1 agonist with the specific scaffold construction claimed by Applicant resides in the Applicant’s specification”. Remarks, page 10.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  It is respectfully submitted that the rejection relies on the teachings of Botchwey, Doshi and Chou and does not include knowledge gleaned only from the applicant's disclosure.  It is noted that Applicant fails to point to any particular limitation that the Examiner allegedly gleaned from Applicant’s disclosure.  For these reasons, Applicant’s argument is not persuasive.
	Thus, said rejection is maintained.

Claim 6 stands rejected under 35 U.S.C. 103 as being unpatentable over Botchwey et al. (WO 2012/129073 A2; Sep. 27, 2012, hereafter as “Botchwey”) in view of Doshi et al. (US 2011/0229551 A1, Sep. 22, 2011, hereafter as “Doshi”) and Chou et al. (“Relationships between mechanical properties and drug release from electrospun fibers of PCL and PLGA blends” Journal of the Mechanical Behavior of Biomedical Materials, Vol. 65, available online Sep. 9, 2016, pp. 724-733; hereafter as “Chou”), as applied to claims 1-4 above, and further in view of Mullens et al. (WO 2018/178313 A1, Oct. 4, 2018, hereafter as “Mullens”) .
	The claimed invention is described above.
	Botchwey, Doshi and Chou teach the elements discussed above.
Botchwey, Doshi and Chou are silent to the limitation “wherein the plurality of nanofibers comprises inter-fiber spacing of about 50 µm” (instant claim 6).
Mullens teaches porous scaffolds that enhance the promotion of tissue ingrowth having pore sizes suitable for ingrowth of bone and/or soft tissue into said porous scaffold ([0008]-[0009]).  Mullens teaches that said scaffolds comprise fibers that are arranged in stacked layers, wherein the fibers in a layer are aligned (abstract; [0042]); Figs. 1 and 2).  Mullens teaches that the inter fiber distance within a same layer can vary between 0 microns and 5 mm, 10 microns and 2 mm, 25 microns and 1 mm, or 50 microns and 900 microns ([0040]) and that the inter-fiber distance can be the same within a single layer ([0044]).
The references are all drawn to scaffolds for the purpose of tissue regeneration, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention include an inter-fiber distance of 50 microns into the invention of Botchwey/Doshi/Chou as suggested by Mullens with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Mullens teaches that varying the inter-fiber distance between fibers within the scaffold allows for enhanced tissue ingrowth into the scaffold.  Also, MPEP 2144.05(II)(A) states, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the inter-fiber distance of Mullens by way of routine experimentation to arrive at the claimed distance of about 50 microns with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Mullens teaches inter-fiber distance ranges 0 microns and 5 mm, 10 microns and 2 mm, 25 microns and 1 mm, and 50 microns and 900 microns and it is “the normal desire of scientists or artisans to improve upon what is already generally known”.  
Thus, the combined teachings of Botchwey, Doshi, Chou and Mullens render the instant claim prima facie obvious.

Response to Arguments
Applicant's arguments, filed 3/15/2022, regarding the 103 rejection over the combination of Botchwey, Doshi, Chou and Mullens have been fully considered but they are not persuasive. 
	Applicant relies on the same arguments as presented for the 103 rejection over Botchwey, Doshi and Chou (see above). Remarks, page 11.
	In response, it is respectfully submitted that for the same reasons as explained above, Applicant’s arguments are not persuasive.  
	Thus, said rejection is maintained.

New Objections/Rejections
	In light of Applicant’s amendments, the following rejections have been newly added:

Claim Objections
Claims 32-34 are objected to because of the following informalities:  said claims include the limitations “Monocytes” and/or “Macrophages”.  Said limitations should be in lowercase form.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 21-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 
Regarding instant claim 1, the claim recites, “a flat portion having a diameter of at least 1 mm”.  There is no explicit or implicit teaching in the specification for “a diameter of at least 1 mm”; the subject matter was not properly described as filed.  The instant published specification at [0116] teaches diameters of about 1.0-20.0 mm, about 1.0-3.0 mm, about 3.0-6.0 mm, about 6.0-9.0 mm, about 9.0-12.0 mm, about 12.0-15.0 mm, about 15.0-18.0 mm, about 18.0-20.0 mm, or about 20.0-23.0 mm.  However, diameters of greater than 23 mm do not appear to have been contemplated.  The phrase, “at least 1 mm” encompasses embodiments of greater than 23 mm.  MPEP 2163.05(III) states, 
With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.

Thus, the phrase, “at least 1 mm” does not meet the description requirement because the phase “at least” has no upper limit and the claim allows for embodiments outside of the about 1 mm to about 23 mm range.  Depending claims 2-6 and 21-23 do not remedy the new matter issue and as such said dependent claims suffer from the same deficiency.
	Claim 1 also recites, “wherein each of the plurality of nanofibers is uniaxially aligned with at least one other of the plurality of nanofibers”.  There is no explicit or implicit teaching in the specification for “wherein each of the plurality of nanofibers is uniaxially aligned with at least one other of the plurality of nanofibers”; the subject matter was not properly described as filed.  The limitation requires that any pair of nanofibers are uniaxially aligned.  The application has been reviewed including the portions of the specification and drawings that Applicant cited as having support for the limitation (page 6 of Remarks dated 3/15/2022).  The specification provides support for a plurality of uniaxially-aligned nanofibers (e.g., page 5, lines 14-17; Figs. 1B and 1C), however there is no support for “with at least one other of the plurality of nanofibers”. Depending claims 2-6 and 21-24 do not remedy the new matter issue and as such said dependent claims suffer from the same deficiency.
	Regarding instant claim 21, the claim recites, “release at least 90% of the S1P1 agonist within the first 24 hours following implantation”.  Applicant points to [0118] of the published specification for support for said limitation (i.e., 96.7*97.08) (page 11 of Remarks dated 3/15/2022).  However, 96.7 * 97.08 = 93.87%.  Paragraph [0118] states, 
According to one embodiment, the nanofiber scaffold releases (from the portion of drug released in the first 75 hours) a predetermined drug portion during the first 24 hours (e.g., following implantation). In at least one embodiment, the predetermined drug portion is about 97.08-98.02%. In one or more embodiments, after about 75 hours, the nanofiber scaffold releases about 96.7% of incorporated drug.

Using Applicant’s rationale, the S1P1 agonist releases 93.87%-94.78% (98.02*96.7) within the first 24 hours of implantation.  Neither the phrase “at least” nor the value of “90%” are supported by the disclosure as originally filed.  Values below 93.87% and values above 94.78% are not disclosed (explicitly or implicitly).  Thus, the phrase, “at least 90%” does not meet the description requirement because the phase “at least” has no upper limit and the claim allows for embodiments outside of the 93.87% to 94.78% range.    
Regarding instant claim 22, the claim recites, “release at least 96% of the S1P1 agonist within the first 75 hours following implantation”.  There is no explicit or implicit teaching in the specification for “release at least 96% of the S1P1 agonist within the first 75 hours following implantation”; the subject matter was not properly described as filed.  The instant published specification at [0118] teaches after about 75 hours, the nanofiber scaffold releases about 96.7% of incorporated drug.  However, values of less than or greater than about 96.7% after about 75 hours appear to not have been contemplated.  The phrase, “at least 96%” does not meet the description requirement because the phase “at least” has no upper limit and the claim allows for embodiments outside (above and below) of the about 96.7% value.
Regarding instant claim 23, the claim recites, “selectively recruit regenerative cells”.  The instant specification specifically discusses two types of pro-regenerative cells, LY6Clo monocytes and M2 macrophages (page 37, line 28 – page 38, line 11).  However, there is no explicit or implicit teaching in the specification for recruitment of any and all regenerative cells; the subject matter was not properly described as filed.
Regarding instant claim 25, the claim recites, “the plurality of nanofibers comprises polycaprolactone (PCL), poly(lactic-co-glycolic-acid) (PLGA), and at least 1.9 µg of an S1P1 agonist”. There is no explicit or implicit teaching in the specification for “at least 1.9 µg” ; the subject matter was not properly described as filed.  Paragraph [0118] of the published specification states, 
In various embodiments, the drug release rate measures about 1.65-2.18 µg per 75 hours (e.g., following implantation), or about 1.91 µg per 75 hours.

The claim requires “at least 1.9 µg” in the nanofiber, however the passage in the instant specification discusses a release rate of about 1.91 µg per 75 hours.  The phrase, “the plurality of nanofibers comprises polycaprolactone (PCL), poly(lactic-co-glycolic-acid) (PLGA), and at least 1.9 µg of an S1P1 agonist” does not meet the description requirement because the originally filed disclosure does not describe embodiments of nanofibers comprising 1.9 µg or more of an S1P1 agonist.  Depending claims 26-29 do not remedy the new matter issue and as such said dependent claims suffer from the same deficiency.
Regarding instant claim 25, the claim recites, “release at least 90% of the S1P1 agonist within the first 24 hours following implantation”.  Applicant points to [0118] of the published specification for support for said limitation (i.e., 96.7*97.08) (page 11 of Remarks dated 3/15/2022).  However, 96.7 * 97.08 = 93.87%.  Paragraph [0118] states, 
According to one embodiment, the nanofiber scaffold releases (from the portion of drug released in the first 75 hours) a predetermined drug portion during the first 24 hours (e.g., following implantation). In at least one embodiment, the predetermined drug portion is about 97.08-98.02%. In one or more embodiments, after about 75 hours, the nanofiber scaffold releases about 96.7% of incorporated drug.

Using Applicant’s rationale, the S1P1 agonist releases 93.87%-94.78% (98.02*96.7) within the first 24 hours of implantation.  Neither the phrase “at least” nor the value of “90%” are supported by the disclosure as originally filed.  Values below 93.87% and values above 94.78% are not disclosed (explicitly or implicitly).  Thus, the phrase, “at least 90%” does not meet the description requirement because the phase “at least” has no upper limit and the claim allows for embodiments outside of the 93.87% to 94.78% range.  Depending claims 26-29 do not remedy the new matter issue and as such said dependent claims suffer from the same deficiency.
Regarding instant claim 26, the claim recites, “release at least 96% of the S1P1 agonist within the first 75 hours following implantation”.  There is no explicit or implicit teaching in the specification for “release at least 96% of the S1P1 agonist within the first 75 hours following implantation”; the subject matter was not properly described as filed.  The instant published specification at [0118] teaches after about 75 hours, the nanofiber scaffold releases about 96.7% of incorporated drug.  However, values of less than or greater than about 96.7% after about 75 hours appear to not have been contemplated.  The phrase, “at least 96%” does not meet the description requirement because the phase “at least” has no upper limit and the claim allows for embodiments outside (above and below) of the about 96.7% value.
Regarding instant claim 30, the claim recites, “a flat portion having a diameter of at least 1 mm”.  There is no explicit or implicit teaching in the specification for “a diameter of at least 1 mm”; the subject matter was not properly described as filed.  The instant published specification at [0116] teaches diameters of about 1.0-20.0 mm, about 1.0-3.0 mm, about 3.0-6.0 mm, about 6.0-9.0 mm, about 9.0-12.0 mm, about 12.0-15.0 mm, about 15.0-18.0 mm, about 18.0-20.0 mm, or about 20.0-23.0 mm.  However, diameters of greater than 23 mm do not appear to have been contemplated.  The phrase, “at least 1 mm” encompasses embodiments of greater than 23 mm.  MPEP 2163.05(III) states, 
With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), the ranges described in the original specification included a range of "25%- 60%" and specific examples of "36%" and "50%." A corresponding new claim limitation to "at least 35%" did not meet the description requirement because the phrase "at least" had no upper limit and caused the claim to read literally on embodiments outside the "25% to 60%" range, however a limitation to "between 35% and 60%" did meet the description requirement.

Thus, the phrase, “at least 1 mm” does not meet the description requirement because the phase “at least” has no upper limit and the claim allows for embodiments outside of the about 1 mm to about 23 mm range.  Depending claims 32-34 do not remedy the new matter issue and as such said dependent claims suffer from the same deficiency.
Regarding instant claim 30, the claim recites, “release at least 90% of the S1P1 agonist within the first 24 hours following implantation”.  Applicant points to [0118] of the published specification for support for said limitation (i.e., 96.7*97.08) (page 11 of Remarks dated 3/15/2022).  However, 96.7 * 97.08 = 93.87%.  Paragraph [0118] states, 
According to one embodiment, the nanofiber scaffold releases (from the portion of drug released in the first 75 hours) a predetermined drug portion during the first 24 hours (e.g., following implantation). In at least one embodiment, the predetermined drug portion is about 97.08-98.02%. In one or more embodiments, after about 75 hours, the nanofiber scaffold releases about 96.7% of incorporated drug.

Using Applicant’s rationale, the S1P1 agonist releases 93.87%-94.78% (98.02*96.7) within the first 24 hours of implantation.  Neither the phrase “at least” nor the value of “90%” are supported by the disclosure as originally filed.  Values below 93.87% and values above 94.78% are not disclosed (explicitly or implicitly).  Thus, the phrase, “at least 90%” does not meet the description requirement because the phase “at least” has no upper limit and the claim allows for embodiments outside of the 93.87% to 94.78% range.  Depending claims 31-34 do not remedy the new matter issue and as such said dependent claims suffer from the same deficiency.
Regarding instant claim 30, the claim recites, “selectively recruit regenerative cells”. The instant specification specifically discusses two types of pro-regenerative cells, LY6Clo monocytes and M2 macrophages (page 37, line 28 – page 38, line 11).  However, there is no explicit or implicit teaching in the specification for recruitment of any and all regenerative cells; the subject matter was not properly described as filed.  Depending claim 31 does not remedy the new matter issue and as such said dependent claim suffers from the same deficiency.
Regarding instant claim 34, the claim recites, “the M2 Macrophages are recruited in an amount between 45% and 140% greater than an amount recruited upon implantation of an identical implantable scaffold without the S1P1 agonist”.  Using the methodology that Applicant describes in Remarks dated 3/15/2022, the examiner obtained a range of 45.25% to 138.52%.   There is no explicit or implicit teaching in the specification for the claimed maximum of 140%; the subject matter was not properly described as filed.  
Applicant is invited to identify the portions of the disclosure that teaches the limitations discussed above, as the examiner has not been able to locate the applicable disclosure. The claims within this rejection are examined as written by the applicant; at this time new matter must be considered as part of the claimed subject matter. 
MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure". 
This is a new matter rejection. Correction is respectfully requested.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 33 recites the limitation, “the LY6Clo Monocytes are recruited in an amount between 11% and 300% greater than an amount recruited upon implantation of an identical implantable scaffold without the S1P1 agonist”.  Applicant states support for said range is found  at [0011] of the published specification.  Said paragraph states,
[0011] In one or more embodiments, by day 3 (e.g., post-ONF formation), flow cytometry analysis for the FTY720 group shows an increase in LY6Clo Monocytes and M2 Macrophages when compared to the blank group (LY6Clo% of total cells=5.7%±0.6 for FTY720 vs. 3.7%±0.9 for Blank) (LY6Clo% of total CD11B+ cells=22.5±5.6 for FTY720 vs. 12.7±5.7 for blank) (M2 Macrophages % of total cells=3.7±0.5% for FTY720 vs. 1.4±0.2% for blank) (M2 Macrophages % of Macrophages=63.6±3.9 for FTY vs. 34.7±6.4% for blank).

Using Applicant’s explanation on how to calculate the range, the examiner obtained the range of 10.87% to 125% for LY6Clo% of total cells and -8% to 301.43% for LY6Clo% of total CD11B+ cells.  It appears that Applicant is utilizing the minimum of 11% from the LY6Clo% of total cells results and the maximum of 300% from the LY6Clo% of total CD11B+ cells results.  The ranges as calculated do not support the totality of the range as recited in the claim. Stated another way, the singular range within the claim appears to be defined by the individual ranges of two different cell populations, wherein one of the cell populations is a subpopulation (e.g., CD11B+ cells) of the other cell population (total cells).  Accordingly, the claim contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 33 recites the limitation, “the LY6Clo Monocytes are recruited in an amount between 11% and 300% greater than an amount recruited upon implantation of an identical implantable scaffold without the S1P1 agonist”.  Applicant states support for said range is found  at [0011] of the published specification.  Said paragraph states,
[0011] In one or more embodiments, by day 3 (e.g., post-ONF formation), flow cytometry analysis for the FTY720 group shows an increase in LY6Clo Monocytes and M2 Macrophages when compared to the blank group (LY6Clo% of total cells=5.7%±0.6 for FTY720 vs. 3.7%±0.9 for Blank) (LY6Clo% of total CD11B+ cells=22.5±5.6 for FTY720 vs. 12.7±5.7 for blank) (M2 Macrophages % of total cells=3.7±0.5% for FTY720 vs. 1.4±0.2% for blank) (M2 Macrophages % of Macrophages=63.6±3.9 for FTY vs. 34.7±6.4% for blank).

Using Applicant’s explanation on how to calculate the range, the examiner obtained the range of 10.87% to 125% for LY6Clo% of total cells and -8% to 301.43% for LY6Clo% of total CD11B+ cells.  It appears that Applicant is utilizing the minimum of 11% from the LY6Clo% of total cells results and the maximum of 300% from the LY6Clo% of total CD11B+ cells results.  The claim is indefinite because it is unclear if the claimed range is in the context of total cells or total CD11B+ cells (a subpopulation of total cells).  

Conclusion
All claims have been rejected; no claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617